DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The closest prior art, Gao et al. (PGPUB 20190018247), Hua et al. (PGPUB 20150277129) and Futterer (PGPUB 20130222384), fails to disclose wherein the plurality of sub-2aperture light field emitting modules comprise a center sub-aperture light field emitting 3module and a plurality of surrounding sub-aperture light field emitting modules, display 4panels of the light emitting panels of the center sub-aperture light field emitting module 5and the surrounding sub-aperture light field emitting modules are disposed on a plane 6perpendicular to an optical axis of the bi-telecentric lens group, a center of the display 7panel of the light emitting panel of the center sub-aperture light field emitting module is 8located on the optical axis of the bi-telecentric lens group, and the display panels of the 9light emitting panels of the surrounding sub-aperture light field emitting modules 10surround the display panel of the light emitting panel of the center sub-aperture light field 11emitting module. Modification of Gao, Hua and/or Futterer to include a center sub-aperture light field emitting module and a plurality of surrounding sub-aperture light field emitting modules and the physical arrangement of the elements claimed would break the optical system such that it would be incapable of performing its intended purpose. Further, one of ordinary skill would not be capable, nor would they have any motivation, to modify the systems of the prior art in such a way. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6, 9-12 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gao et al. (PGPUB 20190018247) in view of Hua et al. (PGPUB 20150277129).

Regarding claim 1, Gao discloses a near-eye light field display device ([0010]), comprising: 
a plurality of sub-aperture light field emitting modules (Fig. 11C), 
wherein the plurality of sub-aperture light field emitting modules are adapted to simultaneously generate a plurality of sub-aperture light fields ([0106]); 
a telecentric lens group ([0079] and [0082]), disposed on one side of the plurality of sub-aperture light field emitting modules (Fig. 1 where the image generation portion, 110, is positioned such that light exits from 110 into the telecentric lens group), wherein the plurality of sub-aperture light fields simultaneously pass through the telecentric lens group and are converted into an exit light field by the telecentric lens group (Fig. 1 where light exits the telecentric lens group to ultimately be received by first the light guide and then a user’s eye), and the exit light field is incident on a receiver (Fig. 1).
Gao does not disclose wherein the telecentric lens group is bi-telecentric.
However, Hua discloses a near-eye display device, comprising: 
5a bi-telecentric lens group (20), disposed on one side of a 6light field emitting module (Fig. 2 and 60), 
wherein the passes 7through the bi-telecentric lens group and is converted into an exit light field by the bi-8telecentric lens group (Fig. 2 shows light emitted from a display, passes through the bi-telecentric lens group and exits said lens group), and the exit light field is incident on a receiver (12 or a user’s eye).
It would have been obvious to one having ordinary skill in the art as of the effective filing date of the invention to combine Gao and Hua such that the display included a plurality of light field emitting modules motivated by allowing changes the location of an intermediate image without changing image magnification ([0031]).

Regarding claim 2, modified Gao discloses wherein a width of a cross 2section of the exit light field is smaller than 3a width of a cross section of the plurality of sub-aperture light fields incident to the bi-4telecentric lens group (Table 1 of Hua where a display is 0.7’’ and the exit pupil is 6 mm).

Regarding claim 3, modified Gao discloses wherein a width of a cross 2section of the exit light field is between 2 3mm and 8 mm (Table 1 Hua where the exit pupil is 6 mm).

Regarding claim 4, modified Gao discloses wherein the exit light field is a 2light field with a continuous depth of field ([0073] of Gao and [0047] of Hua).

Regarding claim 5, modified Gao discloses wherein each sub-aperture light 2field emitting module comprises a light emitting panel (1150 of Gao) and a projection lens ([0123] where the image source may consist of a bundle of projectors), 
the light 3emitting panel is adapted to generate the sub-aperture light field ([0108]), and
 the projection lens is adapted to project the sub-aperture light field to the bi-telecentric lens group ([0082] of Gao where the system is adapted for use with a telecentric lens group and [0031] of Hua where the HUD device imaging light is adapted for use with a bi-telecentric lens system).

Regarding claim 6, modified Gao discloses wherein a display panel of the light emitting panel is perpendicular to an optical axis of the bi-telecentric lens group (Fig. 2 or 3A of Hua where the light emitting panel makes a line perpendicular to the light traveling along the optical axis within the bi-telecentric lens system); and
3an optical axis of the projection lens is parallel to the optical axis of the bi-telecentric lens 4group (Fig. 2 of Hua).

Regarding claim 9, modified Gao teaches wherein a transmission 2direction of the sub-aperture light field generated by the sub-aperture light field emitting 3module is tilted toward the optical axis of the bi-telecentric lens group ([0034] and note that applicant’s remarks dated 7/15/2022 on page 11 state that it is understood by those skilled in the art that a light field includes a plurality of emitters and that “project a plurality of images… wherein each of the plurality of images represents light rays coming from different angles…” Gao appears to support this in the cited paragraph).

Regarding claim 10, modified Gao discloses wherein the bi-telecentric lens group comprises a first lens group and a second lens group (Fig. 2 of Hua where 20 comprises two sets of 21 or Fig. 3a 22 and 24), and the first lens group is 22located between the plurality of sub-aperture light field emitting modules (Fig. 1 of Gao) and the second lens group (Either of Fig. 2 or Fig. 3A of Hua shows at least 1 lens element of the bi-telecentric assembly between the display element and a second lens element of the bi-telecentric assembly).

Regarding claim 11, modified Gao discloses further comprising a first 2light-directing element (80 of Hua) and a second light-directing element (12 of Hua), wherein the first light-3directing element is disposed on an optical path between the first lens group and the 4second lens group (Figs. 2 and 3A of Hua), the first light-directing element is adapted to transmit the plurality of 5sub-aperture light fields from the first lens group to the second lens group (Figs. 2 and 3A of Hua), the second 6light-directing element is disposed on one side of the second lens group  (Figs. 2 and 3A of Hua), the second lens 7group is located between the first light-directing element and the second light-directing 8element, and the second light-directing element is adapted to transmit the exit light field 9from the second lens group to the receiver (Figs. 2 and 3A of Hua).

Regarding claim 12, modified Gao discloses wherein the second light- 2directing element is a partially penetrating and partially reflecting element (Fig. 3A-C of Hua where light is shown reflecting and passing through 12 and Gao also includes a beamsplitter in [0100]).

Regarding claim 17, Gao discloses a head mounted display device, comprising: 
two near-eye light field display devices (Fig 1 where there is a light field display for a left and right eye), 
wherein each near-eye light field display device comprises a plurality of sub-aperture light field emitting modules (Fig. 11C) and a telecentric lens group ([0079] and [0082]), the plurality of sub-aperture light field emitting modules are adapted to simultaneously generate a plurality of sub-aperture light fields ([0106]), the telecentric lens group is disposed on one side of the plurality of sub-aperture light field emitting modules (Fig. 1 where the image generation portion, 110, is positioned such that light exits from 110 into the telecentric lens group), the plurality of sub-aperture light fields simultaneously pass through the telecentric lens group and are converted into an exit light field by the bi-telecentric lens group (Fig. 1 where light exits the telecentric lens group to ultimately be received by first the light guide and then a user’s eye), and the exit light field is incident on a receiver (Fig. 1).
Gao does not disclose wherein the telecentric lens group is bi-telecentric.
However, Hua discloses a head mounted display device, comprising:  
two near-eye light field display devices ([0030]), and a bi-telecentric lens group (20),the bi-telecentric lens group is disposed on one side of the a light field emitting module (Fig. 2 and 60), 
wherein the light field passes through the bi-telecentric lens group and is converted into an exit light field by the bi-telecentric lens group (Fig. 2 shows light emitted from a display, passes through the bi-telecentric lens group and exits said lens group), and the exit light field is incident on a receiver (12 or a user’s eye).
It would have been obvious to one having ordinary skill in the art as of the effective filing date of the invention to combine Gao and Hua such that the display included a plurality of light field emitting modules motivated by allowing changes the location of an intermediate image without changing image magnification ([0031]).


Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gao in view of Hua and further in view of Mercado et al (USPAT 5210646).

Regarding claim 7, modified Gao does not disclose wherein the plurality of 2projection lenses are Petzval lenses.
However, Mercado teaches that Petzval lens systems may be used in short-focus projectors (Col. 66 lines 34-46).
It would have been obvious to one having ordinary skill in the art as of the effective filing date of the inventio to combine modified Gao and Mercado motivated by improved image quality at short focal lengths.


Claims 13-16 and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gao in view of Hua and further in view of Hebert (PGPUB 20070273983).

Regarding claim 13, modified Gao discloses further comprising being adapted to be detachably disposed on an object ([0054]), 
comprises a first accommodating space, a second accommodating space, a third accommodating space, a fourth accommodating space, and a fifth accommodating space, 
the plurality of sub-aperture light field emitting modules are disposed in the first accommodating space, the first lens group is disposed in the second accommodating space, the first light-directing element is disposed in the third accommodating space, the second lens group is disposed in the fourth accommodating space, the second light-directing element is disposed in the fifth accommodating space (At least Figs. 1-3 of Gao and/or, Figs. 2 and 3A of Hua where each optical element exists in a prearranged space that is part of a whole).
Modified Gao does not disclose a housing adapted to be disposed on an object and wherein the first accommodating space, the second accommodating space, and the third accommodating space are arranged in a first direction, 
the third accommodating space, the fourth accommodating space, and the fifth accommodating space are arranged in a second direction, and 
the first direction is not parallel to the second direction.
However, Hebert teaches a housing that is adapted to be detachably disposed on an object (Figs. 3A and 6B) and an arrangement where a display (14), first lens group (15) and first light directing element (16) is disposed in a first direction and a second lens group (17) and second light directing element (25) are disposed in a second direction not parallel to the first direction (Fig. 3A).
It would have been obvious to one having ordinary skill in the art as of the effective filing date of the invention to combine modified Gao and Hebert such that optical elements were arranged as claimed motivated by improving the compactness of the device ([0008]).
 
Regarding claim 14, modified Gao teaches wherein an angle between the 2first direction and the second direction is between 75 degrees and 105 degrees (Fig. 3A of Hebert).

Regarding claim 15, modified Gao teaches wherein the first 2accommodating space and the fifth accommodating space are located on the same 3longitudinal plane ([0133] and Figs. 3A, 6A/B of Hebert).

Regarding claim 16, modified Gao teaches wherein the first 2accommodating space and the fifth accommodating space are located on the same 3horizontal plane ([0133] and Figs. 3A, 6A/B of Hebert).

Regarding claim 18, Hua discloses wherein the bi-telecentric lens 2group comprises a first lens group and a second lens group (Fig. 2 of Hua where 20 comprises two sets of 21 or Fig. 3a 22 and 24), and the first lens group is located between the plurality of sub-aperture light field emitting modules (Fig. 1 of Gao) and the second lens group (Either of Fig. 2 or Fig. 3A of Hua shows at least 1 lens element of the bi-telecentric assembly between the display element and a second lens element of the bi-telecentric assembly); 
each near-eye light field display device further comprises a first light-directing element (80 of Hua) and a second light-directing element (12 of Hua), 
wherein the first light-directing element is disposed 7on an optical path between the first lens group and the second lens group (Figs. 2 and 3A of Hua), the first light-8directing element is adapted to transmit the plurality of sub-aperture light fields from the 9first lens group to the second lens group (Figs. 2 and 3A of Hua), the second light-directing element is disposed 10on one side of the second lens group (Figs. 2 and 3A of Hua), the second lens group is located between the first 11light-directing element and the second light-directing element (Figs. 2 and 3A of Hua), and the second light-12directing element is adapted to transmit the exit light field from the second lens group to 13the receiver (Figs. 2 and 3A of Hua); 
comprises a first 16accommodating space, a second accommodating space, a third accommodating space, a 17fourth accommodating space, and a fifth accommodating space, the plurality of sub- 18aperture light field emitting modules are disposed in the first accommodating space, the 19first lens group is disposed in the second accommodating space, the first light-directing 20element is disposed in the third accommodating space, the second lens group is disposed 21in the fourth accommodating space, the second light-directing element is disposed in the 22fifth accommodating space (At least Figs. 1-3 of Gao and/or, Figs. 2 and 3A of Hua where each optical element exists in a prearranged space that is part of a whole).
Modified Gao does not disclose a housing and wherein the first accommodating space, the second accommodating space, and the third accommodating space are arranged in a first direction, 
the third accommodating space, the fourth accommodating space, and the fifth accommodating space are arranged in a second direction, and the first direction is not parallel to the second direction.
However, Hebert teaches a housing that is adapted to be detachably disposed on an object (Figs. 3A and 6B) and an arrangement where a display (14), first lens group (15) and first light directing element (16) is disposed in a first direction and a second lens group (17) and second light directing element (25) are disposed in a second direction not parallel to the first direction (Fig. 3A).
It would have been obvious to one having ordinary skill in the art as of the effective filing date of the invention to combine modified Gao and Hebert such that optical elements were arranged as claimed motivated by improving the compactness of the device ([0008]).

Regarding claim 19, modified Gao teaches wherein an angle between the first direction and the second direction is between 75 degrees and 105 degrees (Fig. 3A of Hebert).


Response to Arguments
Applicant’s arguments with respect to claim(s) 1-19 have been considered but are moot because of new grounds of rejection.

The office agreed that neither Hua or the previously relied on Futterer disclosed simultaneous emission of light from the light field emitters. However, Gao teaches light field emitters that are understood to display light simultaneously as cited in the rejection above. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAVIS S FISSEL whose telephone number is (313)446-6573. The examiner can normally be reached 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571) 272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRAVIS S FISSEL/             Primary Examiner, Art Unit 2872